     Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 1 of 8



                 UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                      BRUNSWICK DIVISION

FREDERINA LLOYD,
                       Plaintiff,
v.
                                            Case No. _
AETNA LIFE INSURANCE
COMPANY,
                       Defendant.

                           NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1446, Defendant Aetna Life Insurance Company

(“Aetna”) hereby removes this action to the United States District Court for the

Southern District of Georgia, Brunswick Division, which is the federal judicial

district embracing the Magistrate Court of Glynn County, Georgia, where this case

was originally filed as Case No. 1901693. As discussed below, removal of this

action is proper pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims against

Aetna invoke the Court’s federal question jurisdiction under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. The

grounds for removal are as follows:

      1.    Plaintiff Frederina Lloyd (“Plaintiff”) commenced this civil action in

the Magistrate Court of Glynn County, Georgia, on May 14, 2019. The Summons

and Complaint were served on Aetna on May 21, 2019. A true and correct copy of



                                        1
      Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 2 of 8



all process and pleadings filed in the State Court Action are attached hereto as

Exhibit A.

      2.     This Notice of Removal is being filed within thirty (30) days of

service on Hartford of the initial pleading setting forth the claims for relief, and is

therefore timely pursuant to 28 U.S.C. § 1446(b) and Rule 6(a) of the Federal

Rules of Civil Procedure.

      3.     The United States District Court for the Southern District of Georgia,

Brunswick Division, is the federal judicial district embracing the Magistrate Court

of Glynn County, Georgia, where this suit was originally filed. Venue is therefore

proper under 28 U.S.C. § 90(c)(5) and § 1441(a).

                    FEDERAL QUESTION JURISDICTION

      4.     In the Complaint, Plaintiff alleges that she was insured under a long-

term disability (“LTD”) policy issued by Aetna. (See Ex. A at 3 (¶ 3)). The subject

group policy, Policy No. GP-621520, was issued by Aetna to Southeast Georgia

Health System to insure the LTD component of the Southeast Georgia Health

System Disability Plan (“Plan”). A copy of the governing Policy and Certificate is

attached hereto as Exhibit B.      It expressly references ERISA and provides a

statement of participant’s rights under ERISA. (See Ex. B. at 15, 45-47).

      5.     Plaintiff’s Complaint further alleges that Plaintiff applied for LTD

benefits under the Policy, which Aetna denied. (Ex. A at 4 (¶¶ 6-7)).



                                          2
      Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 3 of 8



      6.     Plaintiff’s Complaint asserts claims for breach of contract and bad

faith penalties in connection with the denial of her claim for LTD benefits under

the Policy Plan. (Id.).

      7.     This action against Aetna could have been originally filed in this

Court pursuant to 29 U.S.C. § 1132 as Plaintiff seeks to recover benefits under the

Plan, an employee welfare benefits plan governed by ERISA. (See Ex. B. at 15,

45-47).

      8.     Although removal based on federal question jurisdiction generally is

proper only if a federal question appears on the face of a well-pleaded complaint,

the field of employee benefit plans is one of the areas subject to complete

preemption under federal law. See Aetna Health Inc. v. Davila, 542 U.S. 200, 210

(2004); Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F. 3d 1337,

1344 (11th Cir. 2009).

      9.     In Anthem, the Eleventh Circuit adopted the test for complete

preemption under ERISA as set forth in the United States Supreme Court case

Aetna Health Inc. v. Davila, 542 U.S. 200 (2004) (“Davila”). Anthem, 591 F.3d at

1345. In Davila, the Supreme Court stated:

      [I]f an individual brings suit complaining of a denial of coverage for
      medical care, where the individual is entitled to such coverage only
      because of the terms of an ERISA-regulated employee benefit plan,
      and where no legal duty (state or federal) independent of ERISA or
      the plan terms is violated, then the suit falls within the scope of
      ERISA § 502(a)(1)(B). In other words, if an individual, at some point


                                        3
      Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 4 of 8



      in time, could have brought his claim under ERISA § 502(a)(1)(B),
      and where there is no other independent legal duty that is implicated
      by a defendant’s actions, then the individual’s cause of action is
      completely pre-empted by ERISA § 502(a)(1)(B).

Davila, 542 U.S. at 210. As the Eleventh Circuit further explained, “the Davila test

. . . requires two inquiries, (1) whether the plaintiff could have brought [his or her]

claim under § 502(a); and (2) whether no other legal duty supports the plaintiff’s

claim.” Anthem, 591 F.3d at 1345.

      10.    The first part of the Davila test, whether a plaintiff could have brought

his claim under ERISA, is satisfied if two requirements are met: (1) the plaintiff’s

claims fall within the scope of ERISA; and (2) the plaintiff has standing to sue

under ERISA. Id. at 1350; Davila, 542 U.S. at 211-12.

      11.    Plaintiff’s claims here fall squarely within the scope of ERISA. As

noted above, Plaintiff’s Complaint asserts claims for breach of contract and bad

faith statutory penalties against Aetna in connection with the denial of Plaintiff’s

claim for LTD benefits under the ERISA-governed Policy and Plan. Plaintiff

expressly seeks benefits in the form of compensatory damages allegedly due under

the Plan. See (Ex. A at 4-5 (“WHEREFORE” clause)). Such allegations directly

concern a claim for benefits under an ERISA-governed Plan; thus, they fall within

the scope of ERISA. See Anthem, 591 F.3d at 1351.

      12.    Plaintiff also satisfies the standing requirement to sue under ERISA as

a Plan participant. See 29 U.S.C. 1132(a)(1). Accordingly, the first prong of the


                                          4
      Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 5 of 8



Davila test is met in this case.

      13.    The second prong of the Davila test adopted by the Eleventh Circuit

in Anthem is whether no independent legal duty supports Plaintiff’s claims against

Aetna. See Anthem, 591 F.3d at 1345. As described above, Plaintiff’s claims

against Aetna all relate to an ERISA-governed Plan and assert an allegedly

improper denial of benefits thereunder. Id. at 1353. In other words, the duty upon

which Plaintiff’s claims are based cannot exist independently of the Plan and no

independent legal duty supports Plaintiff’s claims against Aetna.

      14.    Accordingly, both prongs of the Davila test for complete preemption

are met in this case, and Plaintiff’s claims against Aetna are ERISA-preempted.

See Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47 (1987).

      15.    The District Courts of the United States are given original jurisdiction

over civil actions under ERISA pursuant to 28 U.S.C. § 1331 without respect to the

amount in controversy or the citizenship of the parties. Plaintiff’s claims against

Aetna arise from the alleged denial of her claim for benefits under the ERISA-

governed Policy and Plan; therefore, this action is completely preempted by

ERISA, within this Court’s federal question jurisdiction, and removable to the

United States District Court for the Southern District of Georgia, Brunswick

Division, pursuant to the provisions of 28 U.S.C. § 1441.




                                         5
      Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 6 of 8



                                MISCELLANEOUS

      16.    A copy of this Notice of Removal is being filed with the Clerk of the

Magistrate Court of Glynn County, Georgia, as provided by law, and written notice

is being sent to Plaintiff’s counsel.

      17.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

      18.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Southern District of Georgia,

and this cause is removable to the United States District Court for the Southern

District of Georgia.

      19.    Should any question arise as to the propriety of the removal of this

action, Aetna respectfully requests the opportunity to submit a brief and present

oral argument in support of its position that this cause is removable. Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000).

      WHEREFORE, PREMISES CONSIDERED, Defendant Aetna Life

Insurance Company prays that the above action currently pending against it in the

Magistrate Court of Glynn County, Georgia, be removed to this Court.

                                        Respectfully submitted,

                                        /s/ Starr T. Drum
                                        Starr T. Drum
                                        Georgia Bar No. 733029
                                        Attorney for Defendant Hartford Life and
                                        Accident Insurance Company



                                          6
    Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 7 of 8




OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
Suite 2400, Regions/Harbert Plaza
Birmingham, Alabama 35203-2618
T: (205) 254-1000
F: (205) 254-1999
sdrum@maynardcooper.com




                                    7
     Case 2:19-cv-00072-LGW-BWC Document 1 Filed 06/17/19 Page 8 of 8



                        CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019 I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

      W. Douglas Adams
      Georgia Bar Number: 004650
      1829 Norwich Street
      Post Office Box 857
      Brunswick, Georgia 31521-0857
      (912) 265-1966
      Attorney for Plaintiff


                                     /s/ Starr T. Drum
                                     OF COUNSEL




                                        8
